 1                                                                  The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   HAZEN SHOPBELL, et al.,                               NO. 2:18-cv-1758-BJR

10                          Plaintiffs,                    REPLY IN SUPPORT OF DEFENDANTS’
                                                           MOTION FOR PARTIAL SUMMARY
11          v.                                             JUDGMENT

12   WASHINGTON STATE DEPARTMENT
     OF FISH AND WILDLIFE, et al.,
13
                            Defendants.
14

15                                            I.      REPLY

16          Plaintiffs have failed to demonstrate any issues of material fact that preclude this Court from

17   granting qualified immunity to all named Defendants. At the threshold of a § 1983 action in

18   circumstances such as those presented here is the plaintiff’s burden of demonstrating the absence

19   of probable cause. See Cabrera v. City of Huntington Park, 159 F.3d 374, 389 (9th Cir. 1998)

20   (“To prevail on his § 1983 claim for false arrest and imprisonment, [plaintiff] would have to

21   demonstrate that there was no probable cause to arrest him”). The existence of probable cause is an

22   absolute defense to any such claim. Since Plaintiffs have failed to demonstrate the absence of

23

24
     REPLY IN SUPPORT OF DEFENDANTS’                   1                 ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                7141 Cleanwater Drive SW
     JUDGMENT                                                                       PO Box 40111
                                                                               Olympia, WA 98504-0111
                                                                                    (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   probable cause – or any other constitutional violation – their claims against the named Defendants

 2   should be dismissed.

 3          In their Response Plaintiffs make five arguments in opposition to Defendants’ Motion for

 4   Summary Judgment:

 5                  •       “Defendants Willette And Hale Are Not Entitled To Immunity Based On

 6          Their Conduct In Obtaining The Warrants.” Plaintiffs’ Response in Opposition to

 7          Defendants’ Motion for Partial Summary Judgment (Dkt. 47) at 21;

 8                  •       “Defendants Are Not Entitled To Qualified Immunity Related To Their

 9          Execution Of The Superior and Tribal Court Warrants.” Id. at 24;

10                  •       “Defendants Are Not Entitled To Summary Judgment Related To The

11          Unlawful Detention Of Plaintiffs Hazen Shopbell And Anthony Paul.” Id. at 25;

12                  •       “Plaintiffs’ § 1983 Claims Against Defendants Rothaus, Unsworth, And

13          Susewind Cannot Be Dismissed.” Id. at 28; and

14                  •       “The Court Should Not Dismiss The John Doe Defendants.” Id. at 30.
15   However, none of Plaintiffs’ arguments sufficiently address the arguments Defendants submitted
16   in support of their claim for qualified immunity and thus this Court should grant Defendants’
17   Motion for Partial Summary Judgment and find that all named Defendants are entitled to dismissal
18   of all Plaintiffs’ claims against them. Defendants Reply to each of Plaintiffs’ arguments below.
19                                         II.     ARGUMENT
20   A.     Defendants Willette and Hale are Entitled to Immunity Based on Their Conduct in
            Obtaining the Warrants
21
            The Fourth Amendment provides a guarantee against “unreasonable searches and seizures.”
22
     Search warrants must be based on probable cause. “The warrant clause of the Fourth Amendment
23
     requires ‘probable cause, supported by Oath or affirmation’ to justify the issuance of a search
24
     REPLY IN SUPPORT OF DEFENDANTS’                  2                 ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                               7141 Cleanwater Drive SW
     JUDGMENT                                                                      PO Box 40111
                                                                              Olympia, WA 98504-0111
                                                                                   (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   warrant.” United States v. Meek, 366 F.3d 705, 712 (9th Cir. 2004). Specifically, a police officer

 2   must establish “by sworn evidence presented to a magistrate that probable cause exists to believe

 3   that an offense has been committed and that items related to that offense, such as fruits of the crime,

 4   will be found on the premises sought to be searched at the time the warrant is issued.”

 5   United States v. Rabe, 848 F.2d 994, 997 (9th Cir. 1988). In determining whether a search warrant

 6   is supported by probable cause, the crucial element is not whether the target of the search is

 7   suspected of a crime, but whether it is reasonable to believe that the items to be seized will be found

 8   in the place to be searched. Zurcher v. Stanford Daily, 436 U.S. 547, 556 & n. 6 (1978).

 9           Probable cause for a search warrant “means a fair probability that contraband or evidence

10   of a crime will be found in a particular place, based on the totality of the circumstances.”

11   United States v. SDI Future Health, Inc., 568 F.3d 684, 703 (9th Cir. 2009). And, according to the

12   Supreme Court: “[I]t is clear that ‘only the probability, and not a prima facie showing, of criminal

13   activity is the standard of probable cause.’ ” Illinois v. Gates, 462 U.S. 213, 235 (1983), quoting

14   Spinelli v. United States, 393 U.S. 410, 419 (1969).

15           “The probable-cause standard is incapable of precise definition or quantification” and is “a

16   fluid concept - turning on the assessment of probabilities in particular factual contexts - not readily,

17   or even usefully, reduced to a neat set of legal rules.” Rodis v. City and County of San Francisco,

18   558 F.3d 964, 969 (9th Cir. 2009). Furthermore, probable cause is certainly a much lower threshold

19   than the “beyond a reasonable doubt” degree of proof needed to support a conviction. The Ninth

20   Circuit has further said that probable cause does not require “certainty,” or a “preponderance of the

21   evidence,” or even a prima facie showing, but simply a “fair probability.” See United States v.

22   Gourde, 440 F.3d 1065, 1069 (9th Cir.) (en banc), cert. denied, 549 U.S. 1032 (2006).

23

24
     REPLY IN SUPPORT OF DEFENDANTS’                    3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                  7141 Cleanwater Drive SW
     JUDGMENT                                                                         PO Box 40111
                                                                                 Olympia, WA 98504-0111
                                                                                      (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1           Law enforcement officers are allowed to rely on hearsay, such as statements of civilian

 2   witnesses or other officers, in making the probable cause determination. “Police may rely on

 3   hearsay and other evidence that would not be admissible in a court to determine probable cause.”

 4   Hart v. Parks, 450 F.3d 1059, 1066 (9th Cir. 2006). Officers may additionally “draw on their own

 5   experience and specialized training to make inferences from and deductions about the cumulative

 6   information available to them that might well elude an untrained person.” Id. at 1067, quoting

 7   United States v. Arvizu, 534 U.S. 266, 273 (2002). “As a corollary . . . of the rule that the police

 8   may rely on the totality of facts available to them in establishing probable cause, they also may not

 9   disregard facts tending to dissipate probable cause.” Ramirez v. City of Buena Park, 560 F.3d 1012,

10   1023-1024 (9th Cir. 2009). Nevertheless, the “fact that other inferences are possible does not mean

11   that there is a triable issue of fact as to whether there was probable cause.” Hart, 450 F.3d at 1067.

12   “Law enforcement officers do not have to rule out the possibility of innocent behavior.”

13   Ramirez, 560 F.3d at 1024.

14           Of course, judicial deception may not be employed by an officer to obtain a search warrant.

15   Franks v. Delaware, 438 U.S. 154, 155-156, 170-171 (1978). That said, the burden is high for a

16   plaintiff to establish judicial deception. “To support a § 1983 claim of judicial deception, a plaintiff

17   must show that the defendant deliberately or recklessly made false statements or omissions that

18   were material to the finding of probable cause.” KRL v. Moore, 384 F.3d 1105, 1117 (9th Cir. 2004).

19   The plaintiff’s showing of a deliberate falsehood or reckless disregard for the truth must be

20   substantial. Ewing v. City of Stockton, 588 F.3d 1218, 1224 (9th Cir. 2009). “Omissions or

21   misstatements resulting from negligence or good faith mistakes will not invalidate an affidavit

22   which on its face establishes probable cause.” Id. “The court determines the materiality of alleged

23   false statements or omissions.” KRL, 384 F.3d at 1117. If false statements are submitted to the

24
     REPLY IN SUPPORT OF DEFENDANTS’                    4                  ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                  7141 Cleanwater Drive SW
     JUDGMENT                                                                         PO Box 40111
                                                                                 Olympia, WA 98504-0111
                                                                                      (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   magistrate, the district court “purges those statements and determines whether what is left justifies

 2   issuance of the warrant.” Ewing, 588 F.3d at 1224. “If the officer omitted facts required to prevent

 3   technically true statements in the affidavit from being misleading, the court determines whether the

 4   affidavit, once corrected and supplemented, establishes probable cause.” Id.

 5           In reviewing a magistrate’s decision to issue a search warrant, the district court’s role is

 6   somewhat circumscribed. It is not to second-guess the magistrate but rather to ensure the issuing

 7   magistrate made a reasonable judgment call. “The task of the issuing magistrate is simply to make

 8   a practical, common-sense decision whether, given all the circumstances set forth in the affidavit

 9   before him, including the ‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay

10   information, there is a fair probability that contraband or evidence of a crime will be found in a

11   particular place.” Illinois v. Gates, 462 U.S. at 238. The district court’s role, in turn, is to ensure the

12   magistrate issuing the search warrant had a “substantial basis” to conclude probable cause existed.

13   Id. at 238-39.

14           In reviewing the sufficiency of the affidavit supporting the warrant, “after-the-fact scrutiny

15   by courts . . . should not take the form of de novo review. A magistrate’s determination of probable

16   cause should be paid great deference by reviewing courts . . . . A grudging or negative attitude by

17   reviewing courts toward warrants . . . is inconsistent with the Fourth Amendment's strong preference

18   for searches conducted pursuant to a warrant.” Id. at 236 (citations and internal quotes omitted); see

19   also Dawson v. City of Seattle, 435 F.3d 1054, 1062 (9th Cir. 2006) (decision to issue warrant is

20   reviewed for “clear error”).

21           In challenging the warrants here, Plaintiffs argue that three factors preclude this Court from

22   finding probable cause existed for their issuance and thus also preclude a finding that Defendants

23

24
     REPLY IN SUPPORT OF DEFENDANTS’                      5                  ATTORNEY GENERAL OF WASHINGTON
                                                                                  Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                    7141 Cleanwater Drive SW
     JUDGMENT                                                                           PO Box 40111
                                                                                   Olympia, WA 98504-0111
                                                                                        (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   Willette and Hale are entitled to dismissal of Plaintiffs’ claims against them. Dkt. 47 at 22-23. Those

 2   three points are summarized as follows:

 3                   •       Defendant Willette falsely claimed that the Washington Department of Fish

 4           and Wildlife (WDFW) possessed jurisdiction to enforce Washington statutes and conduct

 5           searches on Tulalip reservation trust land;

 6                   •       Probable cause to issue the Superior Court and Tribal Court Warrants

 7           depended on the illegality of the 444-pound sale of Dungeness crab; and

 8                   •       Defendant Willette’s affidavits also contained false information from an

 9           anonymous source and she failed to disclose that he was a Puget Sound Seafood Distributors

10           (PSSD) competitor, his information was uncorroborated, and that he was a first time

11           confidential informant.

12   Id. Even if Plaintiffs’ argued points were correct, which they are not, collectively or separately,

13   none is sufficient to defeat probable cause or preclude summary judgment to Defendants Willette

14   and Hale. In other words, even if Plaintiffs’ assertions are valid, there remained adequate probable

15   cause to issue the warrants. Ewing, 588 F.3d at 1224. “If the officer omitted facts required to prevent

16   technically true statements in the affidavit from being misleading, the court determines whether the

17   affidavit, once corrected and supplemented, establishes probable cause.” Id.

18           Defendant Willette did not falsely claim that WDFW possessed jurisdiction to enforce

19   Washington statutes and conduct searches on Tulalip reservation trust land. In fact, WDFW has

20   jurisdiction to search property on trust land when allegations of violations of Washington Statutes

21   occur outside the reservation boundaries, especially when Defendants both involved the Tulalip

22   Tribal Police and received a warrant from a Tulalip Tribal Court as occurred here. Nevada v. Hicks,

23   533 U.S. 353, 365-66 (2001); State v. Clark, 178 Wn.2d 19 (2013); See Declaration of Gabriel S.

24
     REPLY IN SUPPORT OF DEFENDANTS’                    6                 ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                 7141 Cleanwater Drive SW
     JUDGMENT                                                                        PO Box 40111
                                                                                Olympia, WA 98504-0111
                                                                                     (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   Galanda in Support of Plaintiffs’ Response in Opposition to Defendants’ Motion for Partial

 2   Summary Judgment, Ex. 71 at 1 (Dkt. 48-71) (“I believe that: In Pierce, Snohomish, and Thurston

 3   County, Washington during the period between March 27, 2015, and January 8, 2016, the following

 4   crimes did occur: . . . .); see also Dkts. 44-1 to 44-3; Second Declaration of Wendy Willette in

 5   Support of Reply in Support of Defendants’ Motion for Partial Summary Judgment (Second

 6   Willette Decl.), ¶¶ 2, 7-8. Moreover, the warrants alleged violations of the Tulalip Tribal Code as

 7   well as violations of Washington statutes. Dkt. 48-71 at 1. Also, Defendant Willette makes clear in

 8   her Affidavit for Search Warrant, that one of the subject properties “is owned by the Tulalip Tribe.”

 9   Id. at 2. Finally, the warrant was issued by the Tulalip Tribal Court (Id. at 1), and Plaintiffs make

10   no legal showing that Tulalip Tribal Court lacked jurisdiction as they allege. With or without this

11   information, the warrant was supported by ample probable cause and was properly requested and

12   legally issued.

13            Probable cause to issue the Superior Court and Tribal Court Warrants did not depend on the

14   illegality of the 444 pound sale of Dungeness crab. The illegal sale of 444 pounds of Dungeness

15   crab was not the only crime (or possible crime), upon which the warrants were based. The Affidavits

16   for Search Warrants themselves demonstrated scores of other possible violations that Defendant

17   Willette uncovered during her investigation. Dkt. 44-1 at 6-7; Dkt. 44-2 at 5-6; Dkt. 44-3 at 5-6. All

18   those other crimes or possible crimes again provided ample probable cause to support requesting

19   and issuing the search warrants the neutral magistrates ultimately did issue, even without the

20   inclusion of the illegal sale of 444 pounds of Dungeness crab.1

21
                1
                  Plaintiffs are misinformed regarding their assertion that the Memorandum of Understanding (MOU)
22   restricts the State from referring charges on a Tulalip Tribal member in Pierce County. This is outlined within the
     MOU. See Second Willette Decl., Ex. 4 at 5. In addition to the MOU not applying (see below), a conviction in tribal
     court does not preclude the State from filing charges in State court. It is not double jeopardy (State v. Moses, 145
23   Wn.2d 370, 37 P.3d 1216 (2002)). Furthermore, the MOU referenced in the “Dismissal Memo” was not entered
     into until two years after the violation at issue in that case and the MOU was not intended to be retroactive: “This
24
     REPLY IN SUPPORT OF DEFENDANTS’                          7                    ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                          7141 Cleanwater Drive SW
     JUDGMENT                                                                                 PO Box 40111
                                                                                         Olympia, WA 98504-0111
                                                                                              (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1           Last, Defendant Willette’s affidavits did not contain any false information from an

 2   anonymous source and the other factors argued by Plaintiff (i.e., that the anonymous source was “a

 3   PSSD competitor, his information was uncorroborated, and that he was a first time confidential

 4   informant”) could not change the existence of ample probable cause. As Defendant Willette asserts

 5   she “made a careful examination of financial records obtained through search warrants” and

 6   separately “determined there were underpayments, outside of and prior to any statement made

 7   by WDFW’s anonymous information source.” Second Willette Decl., ¶ 4. Defendant Willette

 8   only used the information she gained through that source as a potential reason for the retroactive

 9   payments which she uncovered through her own investigation. Id. Clearly the search warrants

10   were supported without this additional information.

11           The Ninth Circuit has repeatedly emphasized that the Fourth Amendment does not require

12   inclusion of all exculpatory evidence, and has upheld a warrant in the face of omitted evidence that

13   contradicted statements in the warrant application. See Beltran v. Santa Clara County,

14   389 Fed.Appx. 679, 681 (9th Cir. 2010); Ewing, 588 F.3d at 1226-27 (concluding that, given the

15   strength of the identification by one witness, omission of a non-identification by another witness

16   “does not cast doubt on probable cause.”); see also U.S. v. Cokley, 899 F.2d 297, 302 (4th Cir. 1990)

17   (noting that “non-lawyers who normally secure warrants in the heat of a criminal investigation

18

19

20

21

22
     MOU shall be effective for two years after the date of the last signature and can be renewed by mutual agreement.”
     See also Second Declaration of Erik Olson in Support of Reply in Support of Defendants’ Motion for Partial
23   Summary Judgment at ¶ 3-4. The MOU between the WDFW and the Tulalip Tribe was signed on May 31, 2017.
     Last, if the participants really believed the sale of 444 pounds of Dungeness crab was legal, they would have no
24   need to have back-dated their fish ticket or the check covering that sale. See Dkts. 38, 44.
     REPLY IN SUPPORT OF DEFENDANTS’                            8                    ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                             7141 Cleanwater Drive SW
     JUDGMENT                                                                                     PO Box 40111
                                                                                         Olympia, WA 98504-0111
                                                                                             (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   should not be burdened with the same duty to assess and disclose information as a prosecutor who

 2   possesses a mature knowledge of the case.”).

 3          Again, if the reviewing court finds an affidavit included false statements, the proper

 4   procedure is for the court to purge those statements and determine whether the remaining statements

 5   justify issuance of the warrant. See Ewing, 588 F.3d. at 1224. If a court finds that an affidavit

 6   excludes material facts, “the court determines whether the affidavit, once corrected and

 7   supplemented, establishes probable cause.” Id. “If probable cause remains after amendment, then

 8   no constitutional error has occurred.” Id. The warrants here were supported by ample probable cause

 9   even if the deficiencies argued by Plaintiffs existed in reality, which they do not. Consequently, no

10   constitutional violations occurred and Defendants Willette and Hale are entitled to qualified

11   immunity because any reasonable officer under the circumstances would believe their requests for

12   the warrants, supported by this probable cause, were proper.

13   B.     All Defendants are Entitled to Qualified Immunity Related to Their Execution of the
            Superior and Tribal Court Warrants
14
            As Defendants previously pointed out and Plaintiffs have failed to rebut, each and every
15
     Defendant who was involved in the search of Plaintiffs’ respective residences or business or was
16
     involved in the detention of either Plaintiffs Hazen Shopbell and Anthony Paul, or both,
17
     examined the warrant relative to their involvement and each and every Defendant determined on
18
     his or her own that the warrants were supported by probable cause. Dkt. 31, ¶ 3; Dkt. 32, ¶ 3;
19
     Dkt. 33, ¶ 3; Dkt. 34, ¶ 3; Dkt. 35, ¶ 4; Dkt. 36, ¶ 3; Dkt. 37, ¶ 2; Dkt. 38, ¶ 3; Dkt. 39, ¶ 3;
20
     Dkt. 43, ¶ 4; Dkt. 44, ¶¶ 4, 7-8, 9.b.-9.c., 18. All of those Defendants had significant training in
21
     search warrants and establishing probable cause. Dkt. 31, ¶ 3; Dkt. 32, ¶¶ 2-3; Dkt. 33, ¶¶ 2-3;
22

23

24
     REPLY IN SUPPORT OF DEFENDANTS’                   9                 ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                7141 Cleanwater Drive SW
     JUDGMENT                                                                       PO Box 40111
                                                                               Olympia, WA 98504-0111
                                                                                    (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   Dkt. 34, ¶¶ 2-3; Dkt. 35, ¶¶ 2-3; Dkt. 36, ¶¶ 2-3; Dkt. 37, ¶¶ 2-3; Dkt. 38, ¶¶ 2-3; Dkt. 39, ¶¶ 2-3;

 2   Dkt. 43, ¶¶ 2-4; Dkt. 44, ¶ 2.

 3          Even if the other named Defendants had not made their own separate examination and

 4   determination of probable cause, in the Ninth Circuit, “line officers” who assist in executing a

 5   search warrant are allowed to rely upon the officer who is in charge of obtaining the warrant and

 6   executing the search, and are entitled to qualified immunity. Ramirez v. Butte-Silver Bow County,

 7   298 F.3d 1022, 1027-28 (9th Cir. 2002). In other words, officers who take a subordinate role in

 8   executing a search warrant are not liable even where a warrant may turn out to be invalid. Id.

 9          Line officers, on the other hand, are required to do much less. They do not have
            to actually read or even see the warrant; they may accept the word of their
10          superiors that they have a warrant and that it is valid. Guerra [v. Sutton], 783 F.2d
            [1371] at 1375 [(9th Cir.1986)]; Marks, 102 F.3d at 1029–30. So long as they
            “ma[k]e inquiry as to the nature and scope of [the] warrant,” Guerra, 783 F.2d at
11          1375, their reliance on leaders’ representations about it is reasonable. Id.;
            Marks, 102 F.3d at 1029–30.
12
     Id. at 1028. As outlined in detail above, there is no evidence the warrants were invalid – in fact
13
     the evidence shows otherwise – but even if this Court were to determine any of them to be
14
     invalid, all the other named Defendants are entitled to qualified immunity.
15
            We have held that officers are immune from suit “when they reasonably believe
16          that probable cause existed, even though it is subsequently concluded that it did
            not, because they ‘cannot be expected to predict what federal judges frequently
17          have considerable difficulty in deciding and about which they frequently differ
            among themselves.’”
18
     Crowe v. County of San Diego, 608 F.3d 406, 433 (9th Cir. 2010). Again, police officers are
19
     entitled to qualified immunity from suit for damages arising out of a Fourth Amendment
20
     violation if a reasonable officer with the same facts as the defendant officer could have
21
     reasonably believed the arrest was supported by probable cause even if a court later determines
22
     it was not. Bilbrey v. Brown, 738 F.2d 1462, 1467 (9th Cir. 1984). Notably, too, as Plaintiffs
23
     point out, Defendants had “thirty or more warrants” issued by “multiple local courts.” Dkt. 47 at
24
     REPLY IN SUPPORT OF DEFENDANTS’                  10                 ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                7141 Cleanwater Drive SW
     JUDGMENT                                                                       PO Box 40111
                                                                               Olympia, WA 98504-0111
                                                                                    (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   8. That means in at least 30 separate instances local neutral magistrates found sufficient probable

 2   cause to issue the requested warrants.

 3          Contrary to Plaintiffs assertions, Defendants do deny Plaintiffs’ property was destroyed

 4   other than their safe. Nevertheless, as common sense dictates, and as federal courts have

 5   routinely recognized, searches conducted by law enforcement personnel are, by their very nature,

 6   disruptive and may well leave a residence “disheveled” or otherwise disturbed. As the Supreme

 7   Court noted, “officers executing search warrants on occasion must damage property in order to

 8   perform their duty.” Dalia v. United States, 441 U.S. 238, 258, 99 S. Ct. 1682, 60 L. Ed. 2d 177

 9   (1979); see also United States v. Becker, 929 F.2d 442, 446 (9th Cir. 1991) (use of jackhammer

10   on concrete not unreasonable destruction of property during execution of search warrant). And

11   “only unnecessarily destructive behavior, beyond that necessary to execute a warrant effectively,

12   violates the Fourth Amendment.” Liston v. County of Riverside, 120 F.3d 965, 979

13   (9th Cir.1997); see also United States v. Becker, 929 F.2d 442, 446 (9th Cir.1991).

14          Plaintiffs deceptively argue that several of their electronic devices were “illegally seized

15   and destroyed,” when, in fact, all but one of those devices were returned to Plaintiffs. See

16   Dkts. 48-25, 48-26. According to the Plaintiffs in their declarations, even though they were

17   returned, not a single one of those devices were still operable. Id. Importantly, Plaintiffs created

18   those declarations in support of Plaintiffs seeking replevin and return of the very property they

19   claim was damaged here. See Dkts. 48-25, 48-26, 48-65. Plaintiffs then settled those property

20   claims with the State of Washington and WDFW. Dkt. 48-66.

21          Again, search warrants typically do not specify the manner in which they are to be

22   executed by officers; rather, “it is generally left to the discretion of the executing officers to

23   determine the details of how best to proceed with the performance of a search authorized by

24
     REPLY IN SUPPORT OF DEFENDANTS’                  11                ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                               7141 Cleanwater Drive SW
     JUDGMENT                                                                      PO Box 40111
                                                                              Olympia, WA 98504-0111
                                                                                   (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   warrant.” Dalia, 441 U.S. at 257. As the Supreme Court has recognized, officers executing a

 2   search warrant occasionally “must damage property in order to perform their duty.” Id. at 258;

 3   see also Hill v. McIntyre, 884 F.2d 271, 278 (6th Cir. 1989) (“[O]fficers executing search

 4   warrants must often damage property in order to perform their duty.”) (internal quotations

 5   omitted). As with other areas of Fourth Amendment law, the standard for whether officers have

 6   violated the Fourth Amendment by damaging property during the execution of a search warrant

 7   is reasonableness. United States v. Ramirez, 523 U.S. 65, 71 (1998). Officers act unreasonably

 8   if the damage to the defendant's property was excessive or unnecessary to accomplish the

 9   purposes of the search. Id.

10          Here, the search warrants allowed for the seizure of any computer equipment.

11   Dkts. 48-7 at 4; 48-13 at 4; 48-71 at 21. That some of the computer equipment is alleged by

12   Plaintiffs to have become inoperable upon return to Plaintiffs does not constitute an

13   unreasonable destruction of property as contemplated by the Supreme Court or the Ninth Circuit

14   in prior Fourth Amendment cases. Even if this Court believed the inoperability of that equipment

15   were unreasonable, Plaintiffs have not demonstrated which of the named Defendants made the

16   electronic equipment that way. Perhaps most importantly, Plaintiffs have not demonstrated that

17   the law was clearly established at the time of these actions that if an electronic device becomes

18   inoperable after the time of seizure pursuant to a valid warrant, every officer involved in the

19   execution of that warrant has violated a subject’s Fourth Amendment rights and is

20   constitutionally liable. The named defendants are entitled to qualified immunity.

21          Plaintiffs also claim destruction of clam bait from the Marine View Cold Storage in

22   Burlington, WA. Dkt. 47 at 25. However, because Plaintiffs did not possess valid licenses, their

23   clams were subject to seizure under RCW Title 77. See Dkt. 48-34. Pursuant to RCW 77.15.085,

24
     REPLY IN SUPPORT OF DEFENDANTS’                12                ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                             7141 Cleanwater Drive SW
     JUDGMENT                                                                    PO Box 40111
                                                                            Olympia, WA 98504-0111
                                                                                 (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   such shellfish are subject to seizure without warrant: “Fish and wildlife officers and ex officio fish

 2   and wildlife officers may seize without a warrant wildlife, fish, shellfish, and covered animal

 3   species parts and products they have probable cause to believe have been taken, transported, or

 4   possessed in violation of this title or rule of the commission or director.” That shellfish is then

 5   forfeited to the State. RCW 77.15.100. There was no constitutional violation for this seizure and

 6   thus it lends nothing to Plaintiffs’ claims against the Defendants. All Defendants are, at a minimum,

 7   entitled to qualified immunity and Plaintiffs’ claims against them should be dismissed.

 8   C.      Defendants are Entitled to Summary Judgment Related to the Lawful Detention of
             Plaintiffs Hazen Shopbell and Anthony Paul
 9
             Plaintiffs have alleged no new facts relating to their detention in response to Defendants’
10
     Motion for Partial Summary Judgment. Similarly, Plaintiffs have offered no facts that establish
11
     Defendants did not have probable cause to arrest them or reasonable suspicion to detain them.
12
     Consequently, the named Defendants who participated in those interactions with Plaintiffs are
13
     entitled to qualified immunity.
14
             “Probable cause does not require the same type of specific evidence of each element of the
15
     offense as would be needed to support a conviction.” Adams v. Williams, 407 U.S. 143, 149, 92 S.
16
     Ct. 1921, 32 L. Ed. 2d 612 (1972). Therefore, the evidentiary standard for probable cause is
17
     significantly lower than the standard that is required for conviction. See Michigan v. DeFillippo,
18
     443 U.S. 31, 36, 99 S. Ct. 2627, 61 L. Ed. 2d 343 (1979) (“We have made clear that the kinds and
19
     degree of proof and the procedural requirements necessary for a conviction are not prerequisites to
20
     a valid arrest.”) (citations omitted). Probable cause exists if “at the moment the arrest was
21
     made . . . the facts and circumstances within [the officers’] knowledge and of which they had
22
     reasonably trustworthy information were sufficient to warrant a prudent man in believing that [the
23

24
     REPLY IN SUPPORT OF DEFENDANTS’                   13                ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                7141 Cleanwater Drive SW
     JUDGMENT                                                                       PO Box 40111
                                                                               Olympia, WA 98504-0111
                                                                                    (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   suspect] had committed or was committing an offense.” Beck v. Ohio, 379 U.S. 89, 91, 85 S. Ct.

 2   223, 13 L. Ed. 2d 142 (1964) (citations omitted).

 3          As Defendants demonstrated in their opening memorandum in support of their motion for

 4   partial summary judgment – and Plaintiffs have failed to rebut – even if Plaintiffs were arrested as

 5   they allege, those arrests were supported by probable cause. Dkt. 30 at 17-22. As the Supreme Court

 6   has observed, “it should first be determined whether the actions [the plaintiff] alleges [the actions

 7   defendant] took are actions that a reasonable officer could, have believed lawful. If they are, [the

 8   defendant] is entitled to dismissal prior to discovery.” Anderson v. Creighton, 483 U.S. 635, 646

 9   n.6 (1987); accord Saucier v. Katz, 533 U.S. 194, 207 (2001). Plaintiffs were properly detained or

10   arrested and Defendants are entitled to qualified immunity.

11   D.     Plaintiffs’ § 1983 Claims Against Defendants Rothaus, Unsworth, and Susewind Must
            be Dismissed
12
            Plaintiffs have did not demonstrate any personal participation by Defendants Rothaus,
13
     Unsworth, and Susewind, in their Response and therefore Plaintiffs’ claims against these three
14
     named Defendants must be dismissed. None of Plaintiffs’ citations to any of their exhibits
15
     demonstrates that “DFW eventually recanted all the facts fabricated by Defendant Rothaus. . . . ”
16
     Dkt. 47 at 29. In fact, as Defendants have previously pointed out, and have clarified again,
17
     Defendant Rothaus had no participation in the alleged constitutional deprivations of Plaintiffs.
18
     Second Declaration of Donald Rothaus in Support of Reply in Support of Defendants’ Motion for
19
     Partial Summary Judgment. Defendant Rothaus had no participatory role in the investigation, the
20
     requests for warrants, execution of the warrants, or the detention of any Plaintiffs. Defendant
21
     Rothaus is not a friend of the anonymous source and made no attempt to verify the source’s
22
     information since he is not an enforcement officer. Id. The inquiry into causation must be
23
     individualized and focus on the duties and responsibilities of each individual defendant whose
24
     REPLY IN SUPPORT OF DEFENDANTS’                  14                 ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                7141 Cleanwater Drive SW
     JUDGMENT                                                                       PO Box 40111
                                                                               Olympia, WA 98504-0111
                                                                                    (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   acts or omissions are alleged to have caused a constitutional deprivation. Rizzo v. Goode,

 2   423 U.S. 362, 370-71 and 375-77 (1976). Without any participation at all, Defendant Rothaus

 3   should be dismissed.

 4           Similarly, Defendants Susewind and Unsworth should also be dismissed because Plaintiffs

 5   have failed to specifically tie either of those Defendants to their alleged constitutional deprivations.

 6           The absence of specifics is significant because, to establish individual liability under
             42 U.S.C. § 1983, “a plaintiff must plead that each Government-official defendant,
 7           through the official's own individual actions, has violated the Constitution.”
             Iqbal, 129 S.Ct. at 1948. Even under a “deliberate indifference” theory of individual
             liability, the Plaintiffs must still allege sufficient facts to plausibly establish the
 8           defendant's “knowledge of” and “acquiescence in” the unconstitutional conduct of
             his subordinates. Starr, 652 F.3d at 1206–07. In short, Plaintiffs’ “bald” and
 9           “conclusory” allegations are insufficient to establish individual liability under
             42 U.S.C. § 1983. See Iqbal, 129 S.Ct. at 1950–53; cf. Starr, 652 F.3d at 1216–17.
10
     Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir. 2012). Plaintiffs here have also failed to allege any
11
     specific tie that either of these named Defendants has to anything related to Plaintiffs. Bald and
12
     conclusory allegations of “failure to train” or adequately supervise are insufficient. Id. Defendants
13
     Susewind and Unsworth must be dismissed.
14
     E.      The Court Should Dismiss the Doe Defendants
15
             Plaintiffs allege “[d]iscovery will lead to the identification of the John Doe
16
     Defendants. . . .” The investigation against Plaintiffs has continued for nearly four years. Yet,
17
     even after all that time, Plaintiffs here cannot allege any specific acts that denied them of any
18
     specific constitutional rights for which they have not yet identified the actor. That is, Plaintiffs
19
     have not provided this Court allegations that some yet-to-be-identified individual, arrested them
20
     without probable cause on a certain date. Clearly from the volumes of information Plaintiffs
21
     supplied this Court in their thinly-veiled attempt to create a question of material fact, Plaintiffs
22
     have the information they would need to identify a specific constitutional deprivation committed
23

24
     REPLY IN SUPPORT OF DEFENDANTS’                    15                 ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                                  7141 Cleanwater Drive SW
     JUDGMENT                                                                         PO Box 40111
                                                                                 Olympia, WA 98504-0111
                                                                                      (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1   by a person whose name they are yet to determine despite their efforts. The Doe Defendants

 2   should be dismissed.

 3          DATED this 4th day of April, 2019.

 4
                                                      ROBERT W. FERGUSON
 5                                                    Attorney General

 6                                                    /s/ Eric A. Mentzer
                                                      ERIC A. MENTZER, WSBA #21243
 7                                                    Senior Counsel
                                                      Attorneys for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     REPLY IN SUPPORT OF DEFENDANTS’             16              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                        7141 Cleanwater Drive SW
     JUDGMENT                                                               PO Box 40111
                                                                       Olympia, WA 98504-0111
                                                                            (360) 709-6470
     NO. 2:18-cv-1758-BJR
 1                                  DECLARATION OF SERVICE
            I hereby declare that on this day I caused the foregoing document to be electronically
 2
     filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification
 3
     of such filing to the following:
 4
            Gabriel S. Galanda
 5          Bree R. Black Horse
            Galanda Broadman, PPLC
            P.O. Box 15146
 6          Seattle, WA 98115
            Attorneys for Plaintiffs
 7
            DATED this 4th day of April, 2019, at Tumwater, Washington.
 8
                                                        /s/ Eric A. Mentzer
 9                                                      ERIC A. MENTZER, WSBA #21243
                                                        Senior Counsel
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     REPLY IN SUPPORT OF DEFENDANTS’               17               ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation Division
     MOTION FOR PARTIAL SUMMARY                                           7141 Cleanwater Drive SW
     JUDGMENT                                                                  PO Box 40111
                                                                          Olympia, WA 98504-0111
                                                                               (360) 709-6470
     NO. 2:18-cv-1758-BJR
